         Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      EASTERN DISTRICT OF PENNSYLVANIA

 WILMINGTON TRUST, NATIONAL                      :
 ASSOCIATION, AS TRUSTEE FOR                     :
 MORGAN STANLEY BANK OF                          :
 AMERICA MERRILL LYNCH TRUST                     :
 2017-C33,                                       : CIVIL ACTION
                                                 :
                Plaintiff,                       : NO. 2:20-CV-05309-CMR
                                                 :
         v.                                      :
                                                 :
 SHREE SAI SIDDHI QUAKERTOWN,                    :
 LLC,                                            :
                                                 :
                Defendant.                       :

                              ANSWER TO COUNTERCLAIMS

               Plaintiff, Wilmington Trust, National Association, as Trustee for Morgan Stanley

Bank of America Merrill Lynch Trust 2017-C33 (“Lender”), acting by and through its special

servicer, Midland Loan Services, a division of PNC Bank, National Association (“Midland”), files

this answer to the counterclaims (the “Counterclaims”) filed by defendant, Shree Sai Siddhi

Quakertown, LLC (“Borrower”), and in support thereof avers as follows:

                         COUNTERCLAIM
BREACH OF CONTRACT OR, IN THE ALTERNATIVE, BREACH OF THE DUTY OF
                 GOOD FAITH AND FAIR DEALING

               67.     Denied. No response is required to the allegations in this paragraph. To the

extent a response is required, the allegations are denied.

               68.     Admitted.

               69.     Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied.
          Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 2 of 6




                70.        Denied. After reasonable investigation, Lender lacks sufficient knowledge

or information to form a belief as to the truth of the allegation contained within this paragraph and,

therefore, it is denied.

                71.        Denied as to Lender’s understanding with respect to the source for the

required loan payments. After reasonable investigation, Lender lacks sufficient knowledge or

information to form a belief as to the truth of the allegations concerning Borrower’s understanding

and, therefore, they are denied.

                72.        Denied. After reasonable investigation, Lender lacks sufficient knowledge

or information to form a belief as to the truth of the allegation contained within this paragraph and,

therefore, it is denied.

                73.        Denied.

                74.        Denied.

                75.        Admitted.

                76.        Denied both factually and as conclusions of law to which no response is

required. It is specifically denied that Lender offered final terms with respect to restructuring

Borrower’s Loan in December 2020 or at any other time. On the contrary, Lender expressly

advised Borrower in December 2020 that negotiations were ongoing.

                77.        Denied. By way of further answer, as of February 1, 2021, based upon the

most recent financial reports that Borrowers had provided (which were through November 2020):

(i) Shree Sai Siddhi Quakertown (the Borrower in Case No. 05309) was holding approximately

$295,172.55 in excess cash collected between April 1 and November 30, 2020; and (ii) Shree Sai

Siddhi Wyomissing (the Borrower in Case No. 05318) was holding approximately $629,118.91 in

excess cash collected between April 1 and November 30, 2020. The parties agreed that the



                                                   2
            Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 3 of 6




Quakertown and Wyomissing Borrowers would each turn over the equivalent of two monthly

payments in the respective amounts of $101,310.40 and $247,777.03—significantly less than the

excess cash they had collected—in consideration for which the Lenders agreed to a further 30-day

extension of the response deadline for the Quakertown, Wyomissing and King of Prussia

Borrowers.

                78.    Denied.

                79.    Denied. The averments as to unspecified “proposed terms” are too vague

and ambiguous to permit a response.

                80.    Denied.

                81.    Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied.

                82.    Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied. It is specifically denied that there is any “agreement to restructure the

Loan.”

                83.    Denied both factually and as conclusions of law to which no response is

required.

                84.    Denied. After reasonable investigation, Lender lacks sufficient knowledge

or information to form a belief as to the truth of the allegations concerning the funds Borrower and

its affiliates have expended and, therefore, those allegations are denied. Lender specifically denies

having engaged in any negotiations with Borrower that were a “sham.”




                                                 3
         Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 4 of 6




               85.       Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied.

               86.       Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied. It is specifically denied that Borrower has incurred any damages for which

Lender is responsible.

               87.       Denied. The allegations in this paragraph are conclusions of law to which

no response is required and, therefore, they are denied. To the extent the allegations are deemed

factual, they are denied.

                                   AFFIRMATIVE DEFENSES

               88.       Borrower has failed to state a claim upon which relief can be granted.

               89.       Borrower’s claims are barred by the parties’ written Pre-Negotiation

Agreement (the “PNA”), pursuant to which Borrower and its guarantor expressly agreed that

“neither party shall be permitted to assert claims, causes of action, suits and defenses which each

may have against the other or Midland based on the conduct or process of” their negotiations and

that the negotiations “may not be admitted into evidence or otherwise used in any adversarial

proceeding.” (PNA ¶ 1.)

               90.       Borrower’s claim for breach of the implied covenant of good faith and fair

dealing is barred because Lender has acted at all times in accordance with the terms of the Loan

Documents.




                                                  4
          Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 5 of 6




               91.     Borrower’s claims are barred, in whole or in part, because its claimed

damages, if any, were caused by its own conduct or by the conduct of persons or entities other than

Lender.

               92.     Borrower’s claims are barred, in whole or in part, because Lender has acted

reasonably, in good faith, and in accordance with its contractual and legal rights.

               93.     Borrower’s claims are barred, in whole or in part, because Lender has not

breached any duty owed to Borrower.

               94.     Borrower’s claims are barred, in whole or in part, because Borrower has

failed to mitigate its damages.

               95.     Borrower’s claims are barred, in whole or in part, because of the doctrines

of waiver, estoppel and/or unclean hands.

               96.     Borrower’s claims are barred as a result of Borrower’s breach of contract.

               97.     Borrower’s claims are subject to Lender’s rights of set off and recoupment

for the damages and losses caused by Borrower.

               98.     Borrower’s claims are barred and/or reduced by the express provisions of

the Loan Documents.




                                                 5
         Case 2:20-cv-05309-CMR Document 31 Filed 04/13/21 Page 6 of 6




               WHEREFORE, Lender asks that judgment be entered in its favor and against

Borrower on the Counterclaims and that Lender be awarded its costs, fees, and such other and

further relief as the Court in its discretion may deem equitable and just.




 Dated: April 13, 2021                             /s/ Raymond A. Quaglia
                                                   Raymond A. Quaglia, PA ID No. 63146
                                                   Michael R. McDonald, PA ID No. 326873
                                                   BALLARD SPAHR LLP
                                                   1735 Market Street, 51st Floor
                                                   Philadelphia, PA 19103
                                                   (215) 665-8500
                                                   quaglia@ballardspahr.com
                                                   mcdonaldm@ballardspahr.com

                                                   Counsel for Plaintiff




                                                 6
